DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. 20190074479.


    PNG
    media_image1.png
    226
    491
    media_image1.png
    Greyscale

Regarding claim 1, Figs. 1-5 of Lee discloses a display device, comprising: 
a base layer 501 including an active area DA partitioned to display images and an inactive area NDA adjacent to the active area; 
an opening H located in a part of the active area and passing through the base layer and functional layers thereabove; and 
a cut structure SW2 (fig. 5) located in a vicinity of the opening and provided to cut a connection of an organic light emitting layer EL between the opening H and a light emitting unit (201/EL/202) of the active area, wherein a side surface inclination of the cut structure is an acute angle (see par [0145]-[0146]).
Lee does not disclose that the acute angle is 65 degrees or smaller. However, note fig. 5 and par [0158], [0168], [0169] of Lee disclose that the cut structure angle affects the interruption portion of device which affects the way of second electrode 202 and the interruption of organic layer EL are interrupted.
 Therefore, the prior art of Lee provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to optimize the interruption portion of device such as how the angle as claimed affects the way of second electrode 202 and the interruption of organic layer EL are interrupted.
 Therefore, while the structure of Lee do not quantitatively state an angle as claimed, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art to form a device of Lee wherein the acute angle is 65 degrees or smaller in order to optimize the interruption portion of device such as how the angle as claimed affects the way of second electrode 202 and the interruption of organic layer EL are interrupted.

Regarding claim 2, figs. 1-5 of Lee discloses wherein the cut structure has a shape to suppress an inorganic layer 301 which covers the cut structure from being laminated while making a valley shape.

Regarding claim 5, fig. 4 of Lee discloses further comprising: 2 30257/47174/FW/15810685.1an encapsulation layer 300 covering the active area, wherein the inorganic layer 301 which covers the cut structure is an inorganic layer included in the encapsulation layer.

Regarding claim 6, fig. 4 of Lee discloses wherein the cut structure is located between the opening and the light emitting unit of the active area to enclose the opening.

Regarding claim 7, fig. 4 of Lee discloses wherein an inorganic insulating layer below the cut structure is etched inwardly from an outer periphery of the cut structure (see portion of in H which is etched away).
 
Regarding claim 8, Lee discloses wherein the cut structure includes at least two protruding structures, and each of the at least two protruding structures is formed of a same material (insulating material) as a planarization layer (also insulating material instead of conductive material) which covers a source electrode or a drain electrode of a thin film transistor (TFT) included in a pixel circuit of the active area.

Regarding claim 9, fig. 3 of Lee discloses further comprising: an encapsulation layer 300 including a first inorganic layer 301, an organic layer 302, and a second inorganic layer 303 sequentially laminated and covering the active area; and a blocking structureD1 provided to block a flow of the organic layer, and wherein the cut structure is located on one side or both sides of the blocking structure.

Regarding claim 10, fig. 4 of Lee discloses wherein two blocking structures (D1 on left and D1 on right) are provided, and the cut structure is located between the two blocking structures.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829